Citation Nr: 0433641	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of neck and back injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that an August 2002 
rating decision granted entitlement to special monthly 
compensation benefits.  The veteran was notified that this 
action and it was considered a complete resolution of his 
appeal of that matter.  As the veteran has expressed no 
disagreement from that determination, the Board finds the 
issues listed on the title page of this decision are the only 
matters remaining for appellate review.

An October 2003 rating action has not been appealed to the 
Board.  Thus, the issue addressed by the RO within this 
action is not before the Board at this time.

The veteran has been found incompetent for VA purposes.  
Appropriate notice of this decision should be provided to the 
veteran's guardian, if any.         

In June 2004, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record. 

In light of the fact that the veteran is currently receiving 
a total (100%) rating and special monthly compensation, the 
veteran may wish to consider withdrawing his claims.  
However, until such time as the claims are withdrawn, in 
writing, the Board must proceed to adjudicate these claims.

The issues of entitlement to service connection for arthritis 
and for residuals of neck and back injuries are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In a July 1993 rating decision the RO denied service 
connection for residuals of neck and back injuries; the 
veteran did not appeal after being notified of that decision.

2.  Evidence received since the July 1993 rating decision was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1993 rating decision denying 
service connection for residuals of neck and back injuries is 
new and material, and the claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
May 2003.

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  The record shows the veteran submitted 
a request to reopen his claim for entitlement to service 
connection for residuals of neck and back injuries in 
December 1994.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a July 1993 rating decision the RO denied the veteran's 
claim for entitlement to service connection for residuals of 
neck and back injuries.  The determination was essentially 
based upon a finding that the evidence did not demonstrate 
any chronic disabilities as a result of neck and back 
injuries during active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since the July 1993 rating decision includes evidence that 
was not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, which bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  This evidence consists of various 
medical reports providing diagnoses of degenerative joint 
disease of the neck and back and chronic neck and back pain.  
As this evidence was not of record at the time of the last 
final decision and as it addresses directly the basis for the 
prior denial of the veteran's claim, it is "new and 
material" and the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of neck and back 
injuries is reopened.  To this extent only, the appeal is 
granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in May 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show the veteran 
sustained an injury to his neck and back during training.  
Records dated in July 1974 show the veteran was treated with 
cervical traction.  The diagnoses included cervical and 
lumbar strain.  Post-service medical records include 
inconsistent diagnoses as to the present manifestations of 
any chronic neck or back disabilities.  Treatment records 
include numerous diagnoses of arthritis or degenerative joint 
disease; however, an August 1994 VA rheumatology clinic 
report noted a diagnosis of chronic pain syndrome with no 
evidence of any connective tissue disorder.  

In addition, the record shows the veteran has been receiving 
treatment for neck and back disorders, including at VA 
medical facilities and at a service department medical 
facility at Fort McPherson.  Records from that facility were 
apparently last requested in October 1992.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
identify any medical treatment pertinent 
to the issues on appeal and to provide 
any authorization necessary for VA to 
assist him in obtaining these records in 
support of his claims.  Appropriate 
action must be conducted to obtain any 
records identified.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
he has arthritis or any chronic neck or 
back disabilities as a result of any 
incident of active service from February 
1974 to October 1974.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



